Let me first of all congratulate
you, Mr. President, on your unanimous election to preside
over the fifty-fourth session of the General Assembly. Only
a few years ago, the United Nations was actively involved
in the decolonization of then South West Africa, now
Namibia. Today, it is with a great sense of pride, therefore,
that we see not only an old freedom fighter but also a
consummate diplomat from Namibia presiding over the last
session of the General Assembly of the second millennium
and ushering in the beginning of the third. I have no doubt
whatsoever that with your vast experience you will steer
this historic session to a successful conclusion. You can rest
assured of the full support and cooperation of the Gambian
delegation in carrying out your important assignments.
May I also take this opportunity to pay tribute to the
outgoing President, Mr. Didier Opertti of Uruguay, for the
business like manner in which he conducted the fifty-third
session, an eventful period indeed, characterized by far-
reaching decisions in areas of common concern to the
international community.
In the same vein, I would like to commend our
Secretary-General, Mr. Kofi Annan, for the exemplary
way in which he has been handling the affairs of our
Organization.
Today, the membership of our Organization stands
at the impressive figure of 188. In this connection, I
would like, on behalf of the Government and the people
of the Gambia, and indeed on my own behalf, to
congratulate the Republic of Nauru, the Republic of
Kiribati and the Kingdom of Tonga on their admission to
membership in the United Nations. We are confident that
these new Member States will bring with them all the
charm and wisdom of island nations to enrich the work of
the United Nations.
All nations, big or small, have something to offer.
This is particularly true of small States that have no
spheres of influence to preserve, but the honest desire to
participate in and contribute to the betterment of our
world. Small States have the advantage of coming up
with refreshing ideas and offering new perspectives in the
search for solutions to problems of common concern.
Making this world a better place for the human race
to live in is the collective responsibility of all of us. All
States, big or small, should contribute to the collective
endeavour to rid this world of wars, hunger, destitution,
disease, suffering, homelessness, despair, terror, tyranny
and economic backwardness.
Making this world a better place to live is not a far-
fetched dream. It is a goal we can achieve if all nations,
collectively as well as individually, sincerely commit
themselves to working towards achieving this goal. Our
very survival as the human race in the new millennium
depends on the achievement of this noble objective.
How do we achieve this noble objective? First of all,
we must commit ourselves to living and working for
peace on earth. We must respect the sovereign rights of
nations, big or small, rich or poor, to exist without fear of
being marginalized, suppressed or intimidated by larger,
richer or more populous nations. This is why, quite apart
from the principle of universality, my Government
4


sincerely believes that this body should seriously reconsider
its position on the readmission of the Republic of China on
Taiwan to the United Nations. With a population of almost
22 million and the nineteenth-largest economy in the world,
and being the fifteenth-largest trading nation, the Republic
of China — a highly responsible member of the
international community, a free and democratic country that
has always promoted world trade and socio-economic
development around the world and at the same time has
contributed to the eradication of poverty — has a lot to
offer if readmitted to the United Nations. By allowing the
22 million people in Taiwan to be represented in the United
Nations, we would be enforcing the principles enshrined in
the Universal Declaration of Human Rights, as well as
contributing to the promotion of international peace and
security.
Where this Assembly has recognized the then
existence of two Germanies and the present existence of the
two Koreas, the logic of the readmission of the Republic of
China into this Assembly of nations is a matter of justice
and equity. How can the United Nations sideline such an
important country as if we were still living in the past?
For reasons that we all know too well, in 1971, the
General Assembly adopted resolution 2758 (XXVI), by
which it conferred membership upon the People's Republic
of China. But the same resolution failed miserably to
address the issue of representation in the United Nations for
the people of the Republic of China on Taiwan. The cold
war is over. The time has now come to correct this sad
mistake, and there could not be a better time than now,
when we are at the threshold of the twenty-first century, to
recognize the Republic of China and, by extension, the
voice of its 22 million people.
Having said that, I would now like to focus attention
closer to home for a few minutes. Five years ago, when I
led the Gambia National Army to take over the reigns of
power in the Gambia, I was motivated by the sole desire to
rescue my people from the abyss of despair and destruction
after 30 years of rampant corruption and nepotism, to say
the least. There was a general laissez-faire attitude that was
rapidly assuming alarming proportions and that could have
spelt disaster for the country had we not stepped in to put
to an end the excesses of a rotten and morally bankrupt
regime. It would be hard for anyone to imagine that a
Government elected by the people would deprive its
citizens of their basic needs for 30 long years. Not a single
school, not a single hospital was built by that Government.
That was why during the two-year transition to
constitutional democratic rule, my Government immediately
embarked on an intensive socio-economic development
programme, building schools, hospitals, roads and bridges
and carrying out other infrastructural development
projects, such as building a new airport terminal and the
extension of the port of Banjul.
It is now a thing of the past for any child to worry
about trekking miles and miles to school. There are
enough schools in all the administrative areas in the
country, including high schools, for our children,
especially the girls, to stay close to their homes and
families. In this way we encourage parents to send their
girls to school.
In addition to encouraging and increasing access to
basic education for all Gambian children, my Government
has identified a need to provide tertiary education and has
established a university. The first batch of students will
enrol in the University of The Gambia in October 1999.
Similarly, in the area of health, we have so far built
two major hospitals, and a number of health centres
around the country. Obviously we could not put right all
the neglect of 30 years in just two years, but the
difference is clear. Naturally the people of the Gambia
wanted more progress. I was therefore persuaded by
people across the country to resign from the army and run
for office in a free and fair election under international
supervision. I accepted the challenge, strengthened in my
conviction that a direct mandate from the people would
enable me to work harder for them. We have since been
making greater strides in the uphill task of nation-
building.
The very survival of the Gambia in this ever-
changing world is an issue of major concern as we step
into the next century, which will be fraught with many
daunting challenges. The Gambia, like many other
developing countries, has been forced to rethink its
development agenda while looking for a more meaningful
living environment for its people.
The desire of both Government and people for a
developed nation is clearly expressed in the country's
development blueprint, “Vision 2020, The Gambia
Incorporated”. Our macroeconomic policies and strategies
continue to be spearheaded by Vision 2020, with an
overall goal of achieving sustainable growth and
eradicating poverty.
My Government is working very closely with the
World Bank, the European Union, the United Nations
5


Development Programme and all the specialized agencies
of the United Nations system in their fields of competence
in order to eradicate poverty, illiteracy and disease so that
as a healthy nation founded on solid, democratic principles
of good governance, we can stride ahead to build a nation
with a strong economy in an atmosphere of social justice
and political stability.
Recognizing that improving the governance
environment is a sine qua non for sustainable development,
the Government of the Gambia has incorporated good-
governance strategies in all national development initiatives
and plans. The Gambia National Governance Programme,
which was recently launched, was developed through an
extensive process of consultation and consensus-building.
In our bid to create an atmosphere of dignity and
respect for our citizenry we are fully committed to
democratic constitutionality. We consider this the only
feasible political framework for good governance, which is
an essential prerequisite for sustainable development. We
also believe that democracy cannot exist in a situation of
abject poverty. Our national governance programme
includes provisions for constitutional review and reform of
the electoral system and process; reform of parliamentary
structures and processes; civic education; reform of the
legal and judicial process; public-sector management and
administrative reform; and decentralization and local
government reform.
Given the complexity and scope of the governance
policy framework, its effective implementation will require
careful planning and mobilization of resources. A round-
table conference, to be organized very soon, will seek to
mobilize further support to cover part of the funding gap.
It is our hope that our partners in development will
continue to support us in this endeavour.
We are mindful that meaningful socio-economic
development can be brought about and be sustained only in
an atmosphere of stability and security — not only in our
own country, but also in its neighbouring countries. With
the world becoming more globalized, lack of security and
peace in any one part of the world affects the rest of
mankind, especially those of us in the developing countries.
We place a high premium on the maintenance of peace and
stability both at home and abroad.
This is why, in our sister republic of Guinea-Bissau,
we all worked hard, encouraged by the rest of the
international community, to put a definitive end to the
conflict there. In our efforts to achieve this objective, we,
together with other West African countries, participated
in the Economic Community of West African States
Monitoring Group (ECOMOG) peacekeeping operations
in Guinea-Bissau, even though the whole mission itself
was short-lived. Now that peace and stability have been
returned to that country, we encourage the international
community to contribute to the country's reconciliation
and reconstruction effort.
The Gambia, as coordinator of the work of the group
of friends of Guinea-Bissau at the United Nations, will
continue to play a leading role in this endeavour. In the
same vein, in our continuing search for peace and
stability in our subregion we in the Gambia have
spearheaded efforts to mediate in the Casamance question
through dialogue. As a result, in June of this year we
gathered together in Banjul all the stakeholders in the
Casamance issue with a view to providing a forum for the
Movement of Democratic Forces of Casamance (MFDC)
factions to articulate a common position for their
impending dialogue with the Government of Senegal. This
has been yielding positive results as it has already led to
a cessation of hostilities in the Casamance region of
Senegal. The cessation of hostilities, which is a
consequence of the Banjul encounters, has been so
encouraging that refugees have started to return home
even before a final settlement is reached. At last we can
see light at the end of the tunnel.
The momentum created by the Banjul meetings
among the MFDC factions should be maintained. A final
MFDC meeting will soon be convened and is expected to
herald formal consultations between the Government of
Senegal and the MFDC. These, we hope, will lead to a
lasting settlement that will put an end to the devastation
and its attendant human suffering.
Meanwhile, in our sister Republic of Sierra Leone,
it is gratifying to note that a peace agreement has now
been signed between the Government and the
Revolutionary United Front after almost nine years of one
of the most devastating, fratricidal and brutal wars of our
time, a war characterized by outrageous atrocities
committed by the rebels. We commend the efforts of the
Economic Community of West African States (ECOWAS)
leaders, ECOMOG, the Special Representative of the
Secretary-General for Sierra Leone and all those who
contributed in one way or another to bringing about this
peaceful resolution of the conflict.
The Lomé Peace Agreement is not the ideal peace
agreement, but most peace agreements come with a price.
6


The Sierra Leonean people paid dearly. We hope that,
despite all the shortcomings of the Agreement, it will create
hope and opportunity for the people of Sierra Leone and
free them from terror, violence, killings, amputations and
the many other atrocities that characterized this war.
The people of Sierra Leone have also welcomed this
chance to make a fresh start. They should not be abandoned
to fate. The international community has an obligation to
come in rapidly, and in a big way, to help in the
implementation of the Agreement.
It would be an understatement to say that Africa is
making great strides in the peaceful resolution of conflicts
there. A good example is the complex conflict in the
Democratic Republic of the Congo: we are encouraged by
the signing of a Ceasefire Agreement in Lusaka. On behalf
of the Government and people of the Gambia, I thank
President Chiluba of Zambia and all other leaders in Africa
who contributed to finding a political settlement to this
complex conflict.
We note that the Security Council has deployed
military liaison officers to the relevant States to lay the
groundwork for the deployment of military observers. We
appreciate this move by the United Nations. We must,
however, sound a note of caution: the situation is extremely
volatile. We must therefore move swiftly, before there is a
relapse into fighting. We must not let this opportunity slip
away.
Likewise, in the Ethiopia-Eritrea conflict, we welcome
the calm that has prevailed for a while. Most importantly,
we welcome the agreement of the parties to the
Organization of African Unity (OAU) Framework
Agreement. We commend the leadership role of the OAU
in its efforts to resolve this fratricidal conflict. We must,
however, say that we are yet to see a ceasefire agreement.
The parties must therefore be encouraged to translate their
pronouncements into action by signing a ceasefire
agreement immediately. We must emphasize that the United
Nations should be ready to come in as soon as it is
propitious to contribute to the implementation of the
agreement.
After a long and difficult period of negotiations, some
good news is coming out of Western Sahara. We note with
appreciation that the identification process has progressed
considerably. Plans for the repatriation of the refugees have
also advanced. Finally, we are coming close to the
referendum. We praise the Kingdom of Morocco for its
flexibility, understanding, cooperation and courage
throughout this period.
Elsewhere on the continent, the political landscape
is still hazy.
In Angola, the peace process has broken down
completely due to UNITA's intransigence and flat refusal
to implement in good faith the Lusaka Protocol. It is very
clear to all of us that there is no military solution to that
conflict. After about 30 years of war, the people of
Angola have suffered enormously, especially the women
and children. The future of a whole generation has been
compromised. We urge the international community to
take decisive action to ensure a peaceful and speedy
resolution of that conflict. To this end, we welcome the
recent re-establishment of a United Nations presence in
Angola. Such a presence is vital, but clearly it must be
buttressed by a resolute commitment of the Security
Council to producing the much-needed peace in Angola
as soon as possible.
In the case of Somalia, it is a completely different
scenario. The warlords are holding the international
community hostage because of their own insatiable
appetite to assume power at all costs. We note that the
Intergovernmental Authority on Development (IGAD) is
doing all it can to resolve this long and complex conflict,
but without much success. If a resolution to this conflict
is to be found, we should shake off the Somalia syndrome
and re-engage the issue. The international community
should recommit itself to the resolution of the Somali
crisis by developing a strategy that would send clear
signals to the warlords that their behaviour and attitude
can no longer be tolerated by civilized society.
In the case of the Sudan, my delegation welcomes
wholeheartedly the peace overtures of the Government.
We believe that they are a first step in the right direction.
We encourage the other side to respond, and to respond
positively. The international community should also
support the parties in finding a lasting solution.
This brief survey of the theatres of conflict in Africa
reveals once again that our continent unfortunately
continues to claim the lion's share of trials and
tribulations. This is as embarrassing as it is unacceptable
and we must redouble our efforts to reverse the situation.
Away from the African continent, there are other
conflict situations that continue to pose serious threats to
7


international peace and security and, therefore, are of
serious concern to my delegation.
With regard to the Arab-Israeli conflict, my
Government, whilst reiterating its full support for the
inalienable rights of the Palestinian people and the principle
of land for peace, leading to an independent Palestinian
homeland, also supports fully the Middle East peace
process and the remarkable leadership role that the United
States is playing to move the process forward. The solution
to the problem lies both with Israel and in Palestine, as well
as with the international community. This is why we
believe that the implementation of the Wye River
agreement, in letter and spirit, would usher in a new era of
hope for the entire Middle East region.
Elsewhere in the Middle East, my delegation continues
to follow very closely the consequences of the Iraqi
invasion of Kuwait — in particular, the unresolved
problems of the Kuwaiti prisoners of war, missing persons,
the Kuwaiti archives and stolen property. There is nothing
more painful than the mental torture that the families of the
prisoners of war and missing persons have been going
through all these years. To treat this matter lightly would be
tantamount to adding insult to injury. We can imagine the
pain, the anguish, the uncertainty and the endless
nightmares of over 600 Kuwaiti families still hoping to hear
from their loved ones. This is why my Government will
never allow this aspect of the problem between Iraq and
Kuwait to be swept under the carpet. It is a humanitarian
problem that must not be politicized and must be given all
the attention that it deserves.
In the same vein, the restitution of the Kuwaiti
archives and other property is something that cannot be
relegated to the category of secondary issues. Depriving a
nation of its archives is like robbing it of its national
identity.
As for the question of the disarmament of Iraq, we
deplore the current stalemate. The status quo is
unacceptable, yet the Security Council appears to be
divided on how to move forward. The Council should show
unity and remain steadfast; otherwise it would be sending
the wrong signal: that any country can dictate the terms of
its compliance with the wishes of the international
community and get away with it. If that is allowed to
happen, we would be setting a very dangerous precedent.
Council members must make an effort to draw a line
between their narrow national interests and the collective
interests of humankind.
Just as we are unequivocal with regard to the
disarmament of Iraq, we are equally uncompromising
when it comes to the alleviation of the unwarranted
suffering of the ordinary Iraqi people who, unfortunately,
have to bear the brunt of any sanctions. The oil-for-food
programme is a laudable effort to mitigate the impact of
sanctions, but that is just about it. We want to see the
removal, destruction or rendering harmless of all Iraqi
weapons of mass destruction, but we do not subscribe to
the destruction of Iraq under any pretext whatsoever. It is
disheartening to see what sanctions have done to the
innocent women, children and elderly people of Iraq.
This, too, is unacceptable and was not the objective of the
sanctions. A net distinction must henceforth be made
between the regime and the people. As with all other
existing and future sanctions, they must be clearly
targeted at those responsible in order to avoid inflicting
undue pain and suffering on innocent people.
Still on the thorny issue of sanctions, my
Government is pleased that sanctions imposed on the
Libyan Arab Jamahiriya have been suspended, but we
cannot wait to see them lifted completely because Libya
has fulfilled all its international obligations under the
relevant Security Council resolutions. We call for the
immediate and complete lifting of all the sanctions
imposed on the Libyan Arab Jamahiriya.
Cuba, too, has been reeling under unjust sanctions
for 38 years now. These sanctions should be scrapped
because they are counterproductive and inhumane. We are
of the opinion that the new millennium should usher in an
era devoid of avoidable and man-made disasters and
conflicts that wreak untold suffering on the innocent.
Today, at the threshold of the new millennium, we should
forgive and forget the past and reconcile in order to make
this world a better place for mankind. We therefore
reiterate our call for the immediate lifting of the economic
and financial blockade imposed on Cuba.
Whilst it is important to uphold the principle of non-
interference in the internal affairs of States, when a State
exceeds all bounds and engages in the heinous policy of
ethnic cleansing, as in Kosovo, the rest of the
international community cannot remain silent. The timely
adoption of Security Council resolution 1244 (1999)
marked a watershed in the history of the conflict, the full
implementation of which, we hope, will bring lasting
peace to Kosovo.
On the issue of East Timor, I would like to
congratulate the East Timorese on the successful conduct
8


of the historic ballot. Nothing would have been possible,
though, without the courageous first step that was taken by
the Indonesian Government leading to the 5 May
Agreement, which in turn set the whole process in motion.
However, we are greatly appalled at and shocked by the
level of violence that ensued immediately after the verdict
of the East Timorese people was made known to the
international community. In this context, we welcome the
deployment of the multinational force.
While we rejoice with the people of Kosovo and East
Timor for the timely international efforts to restore peace,
we cannot but express despair at the slow or sometimes
lack of response to African conflicts. We insist that one life
in Angola or elsewhere in Africa is no less important than
one life in Kosovo or East Timor. The Security Council
must therefore be evenhanded and establish principled
criteria for humanitarian intervention.
In the wake of the many conflicts the world over,
there should be a concerted international effort to address
the issue of impunity. We share the philosophy that there
can be no peace without justice, no justice without law and
no meaningful law without a court to decide what is just
and lawful under any given circumstances.
Because of this conviction, we support international
efforts to establish an International Criminal Court (ICC)
which would have jurisdiction over war crimes, genocide
and crimes against humanity. We encourage all States to
consider ratifying the Statute of the ICC. The Gambia has
already signed the Statute and has since set the process in
motion for its ratification.
There is a phenomenon, though, that constitutes a
cause for greater concern to my delegation, and that is the
recruitment and conscription of children as soldiers. This
constitutes a total breakdown of our fundamental value
systems. It must be stopped, as it is a blatant violation of
international law and all norms of civilized behaviour.
The issue of the child soldier is a moral one, and it is
the collective responsibility of the international community
to fight against a situation where the leaders of tomorrow
are exposed to a life of violence, vengeance and hate, a
situation which breeds in their minds the dangerous notion
that he who wields the gun demands and deserves respect.
The plight of the children in the refugee camps does not
augur well for a brighter future as they invariably grow up
with vengeful hearts towards those they deem to be
responsible for their plight. In a nutshell, an end to all
conflicts is the only means to arrest this tragic trend.
Another social malaise of a deadlier threat to all
societies, rich and poor alike, is the drug menace. This
scourge threatens the very fabric of society and indeed the
fixture of mankind, as it respects no national boundary. It
is also a major cause of most crimes and violence in our
urban centres, and it has grown to such proportions that
it is beyond the capacity of any single State to eradicate
it. Thus, we applaud the timely initiative of President
Ernesto Zedillo of Mexico for convening a special session
devoted to the drug problem. This special session no
doubt rekindled the interest that we all share in the fight
against drugs. We all crave for a drug-free world. A
daunting task though it may be, we must take up the
challenge because the stakes are so high that we cannot
afford to be complacent.
The issue of small arms and landmines is also a
perennial problem which continues to fuel and exacerbate
conflicts in Africa and elsewhere with devastating
consequences. We oppose the proliferation of small arms
and the laying of landmines and call for international
partnership to address this concern. In this context, we
urge arms manufacturing countries to exercise restraint in
their transfer of arms to regions of conflict. In this
context, we welcome the entry into force of the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction.
Equally worrisome is the illicit trafficking in small
arms and sensitive technologies. On the wider question of
disarmament, whilst we recognize the efforts being made
towards the achievement of a fissile material cut-off treaty
and the Comprehensive Nuclear-Test-Ban Treaty, we
continue to add our voice to the campaign for the total
elimination of all nuclear weapons. Meanwhile, we look
forward to the Preparatory Committee for the 2000
Review Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons.
Before closing the chapter on the review of the
international political scene, I would like to thank all the
people and organizations, as well as members of the
international community, who have been working
relentlessly to devise peaceful and negotiated solutions to
the problems besetting mankind today. We, the younger
generation, would want to live in a conflict-free and
crisis-free world in the third millennium. We would want
to bequeath to the next generation a world devoid of
wars, poverty, hunger, racism and deprivation; a world
where the whole of humankind would live like a single
family; a world where meaningful socio-economic
9


development would be the collective responsibility of all
the world's citizens; a world where peace, love, mutual
respect and collective security would be the order of the
day.
It has since become an established fact that poverty is
the root cause of many conflicts in the world, particularly
in Africa.
It is gratifying to note that following the social summit
a number of poverty eradication strategies have been
elaborated, and it is our fervent hope that the special
session of the General Assembly devoted to the
implementation of the outcome of the World Summit for
Social Development and further initiatives will give fresh
impetus to the campaign for the eradication of poverty. One
effective way of eradicating poverty in Africa would be the
total cancellation of all of the continent's external debts.
The debt burden is the cause of untold suffering to the
masses of Africa's women, children and the elderly.
Regarding the Heavily Indebted Poor Countries Debt
Initiative (HIPC), much as it could be characterized as
laudable, it must be recognized that the eligibility criteria
for accessing HIPC assistance are very restrictive and
penalize those countries that really need assistance. For
example, the Gambia, with a high debt service ratio of 33
per cent of the gross domestic product, although meeting
the other two criteria — first, establishing a track record of
good performance and, secondly, eligibility under the
Enhanced Structural Adjustment Facility and International
Development Association-sponsored programmes — has
been excluded.
My delegation strongly appeals for an across-the-board
cancellation of all Africa's debts so as to give us a new
lease on life in the coming millennium.
Talk about poverty eradication would be incomplete
without mention of the United Nations System-wide Special
Initiative on Africa. I have no doubt whatsoever that if the
resources required are made available to fund all the
components of the Initiative within a reasonable time-frame,
we could already claim victory in the battle against poverty.
In this regard, we note with satisfaction, the Economic and
Social Council meeting held in Geneva during the month of
July and the attention given to the segment on the
development of Africa.
All said and done, in this era of globalization and
liberalization, our salvation lies in regional integration and
cooperation if we are to achieve economies of scale and
collective self-reliance. This is why we in the Gambia
attach a lot of importance to Economic Community of
West African States (ECOWAS) as one of the building
blocks of the African Economic Community. For us
Africans, the Lagos Plan of Action and indeed the Final
Act of Lagos constitute the blue print for the economic
development of Africa. It is even more relevant today
than ever before.
At the continental level, we the African leaders
decided at the recently concluded OAU extraordinary
summit in Sirte, Libya, to form a Union of African States
which would put us in a better position to tackle the
continent's economic and political crises that have plagued
us throughout this century. However, I want to emphasize
that the objective of this African continental union is not
to form a military bloc, but an economic and political one
capable of resolving Africa's numerous crises and
conflicts, with the ultimate objective of eradicating
poverty in Africa.
Today, as we speak, the gap between rich and poor
has widened threefold. The 1999 Human Development
Report has made stunning revelations, raised important
issues and made a series of recommendations. The
challenges are daunting, but with the necessary political
will poverty can be eradicated, and, as stated in that
report the challenge is “to ensure that globalization works
for people — not just for profits”. In this endeavour, there
should be greater cooperation between North and South.
I would like at this juncture to salute President Bill
Clinton's bold initiative to visit the African continent, the
second by a sitting American President in peacetime. This
visit is very important as it gives the United States
Administration first-hand knowledge of the numerous
problems and challenges facing our continent. It also
strengthens the historic bonds linking the United States
and Africa. This is a positive development that should be
nurtured, as the United States will continue to play a
pivotal role in Africa's socio-economic development. The
massive financial and economic assistance given to some
African countries as a result of the visit could go a long
way towards improving the living conditions of the
people in those countries, as well as ensuring a bright
future for the African continent as a whole.
Thus, I cannot but express my sincere appreciation
and gratitude, on behalf of the youth of Africa, for this
bold and laudable initiative taken by President Clinton,
and I hope that it will be emulated by future United
States Administrations.
10


It is our fervent hope, therefore, that as we approach
the threshold of the new millennium, we will draw
inspiration from the Charter of the United Nations by
giving concrete expression to the pledge made therein “to
employ international machinery for the promotion of the
economic and social advancement of all peoples”.
We anxiously look forward to the Millennium
Assembly, which, beyond its symbolism, could provide a
unique opportunity to renew our commitment and
rededicate our efforts to the attainment of this goal. It
would be inexcusable if we were not strengthened in our
resolve to eradicate poverty in the next millennium. With
all the global conferences since the beginning of the decade
on almost all issues of common concern, a solid foundation
has thus been laid. All we have to do is build upon it.
It is against this background that we are poised to
embrace the third millennium and all that it has in store for
us. Caught between the spectre of nuclear holocaust and the
overpowering and irrepressible phenomenon of
globalization, our only hope for survival depends on how
far we are committed to putting our collective security
before our narrow, individual national interests. This in turn
is only possible through multilateralism, and the latter has
proved its worth through the United Nations.
Having learned numerous bitter lessons, including the
fact of two world wars in this century, the compelling need
to create the United Nations to save succeeding generations
from the scourge of war is more valid now than ever
before, taking into account the rapid advances in military
technology and the devastating effects of modern weaponry.
Our Organization has withstood the test of time, and as
long as we continue individually and collectively to make
every effort to uphold the lofty ideals enshrined in the
Charter, we can together make this world a better place for
all mankind.
The United Nations is certainly not irreproachable, but
it is definitely irreplaceable and indispensable. It is the
embodiment of our hopes and aspirations. This is why we
are emboldened in our conviction that, despite some acerbic
criticism, we envisage an even greater role for the United
Nations in the twenty-first century. It was therefore very
timely to adopt the Declaration and Programme of Action
on a Culture of Peace shortly before the beginning of this
session.
In this connection, it is important to carry out reforms
when and where necessary to address the Organization's
shortcomings. The organ that needs serious and urgent
reform more than any other is the Security Council. The
importance of this body cannot be over-emphasized, but
its present composition, especially at the level of
permanent membership, is unacceptable, to say the least.
Its composition should reflect the realities of the day and
must be democratic and transparent in its working
methods.
To begin with, it is a fact that Africa, the second
largest continent, is not represented at the permanent
member level. This anomaly should be rectified
immediately; then we can take it from there. Also not
acceptable is the veto power wielded by the five
permanent members, a practice that is diametrically
opposed to the principles of democracy and human rights.
I propose that the veto power be abolished during the
course of the United Nations reform process.
As my country's term on the Security Council draws
to an end, I would like to seize this opportunity on behalf
of the Government and people of the Gambia, and indeed
on my own behalf, to express our sincere gratitude to the
entire membership of the United Nations for the
confidence reposed in us to represent you. We also thank
Members most sincerely for the partnership and
cooperation, the advice and support, without which it
would not have been possible to carry out the mandate
entrusted to us. As a small country, our contribution
might have been modest, but it was sincere, in our
collective endeavour to make this world a better place for
humankind. This noble goal, in my view, is what the
United Nations stands for.









